 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        No. 2:12-cr-0066 KJM

12                      Plaintiff,                    ORDER

13          v.
14   ALLA SAMCHUK,
15                      Defendant.
16

17

18                  GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant

19   Samchuk’s Exhibit 1 to her Emergency Motion for Reduction in Sentence and Compassionate

20   Release under 18 U.S.C. § 3582(c)(1)(A) in this case shall be filed under seal until further order

21   of the court as it contains confidential medical records. This order resolves ECF No. 251-1.

22                  IT IS SO ORDERED.

23   DATED:      May 27, 2021.

24

25

26

27

28
                                                      1
